Citation Nr: 1647566	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  09-47 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU), on a schedular basis.

2.  Entitlement to a TDIU, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from November 1960 to December 1962 and January 1963 to March 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran now resides in Virginia, so the matter is now handled by the RO in Roanoke, Virginia.

In December 2013, the Board remanded this claim for additional development.  That development having been completed, the claim is now partially ready for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to a TDIU, on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is service connected for hypertensive heart disease, rated 30 percent disabling, hypertension, rated 10 percent disabling, and supraumbilical hernia, rated noncompensable.

2.  His service-connected disabilities do not meet the requisite schedular percentages of at least one disability ratable at 40 percent or more, with additional disability to bring the combined rating to 70 percent or more.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met, on a schedular basis.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 4.16 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the VCAA duty to notify was satisfied by a letter sent to the Veteran in September 2014 that fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate his claim and of his and the VA's respective duties for obtaining evidence as well as the criteria for establishing a disability rating and effective date of award.  The claim was subsequently adjudicated in a May 2016 supplemental statement of the case.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Additionally, VA has a duty to assist the Veteran in claim development. This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained treatment records and afforded VA examinations for his disabilities.  All development requested in the December 2013 Board Remand was conducted.  As such, there has been substantial compliance with the Board's remand directives pertaining to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claim.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to a TDIU, on a Schedular Basis

The Veteran seeks entitlement to a TDIU.

Total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 (a).

The Veteran is service connected for hypertensive heart disease, rated as 30 percent disabling, hypertension, rated as 10 percent disabling, and supraumbilical hernia, rated noncompensable.  The Veteran has a combined 40 percent rating.  As such, the Veteran does not meet the minimum rating requirements of 38 C.F.R. § 4.16 (a), and his claim must be denied, on a schedular basis.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

Entitlement to a TDIU, on a schedular basis, is denied.


REMAND

Importantly, the Veteran can still establish entitlement to TDIU, on an extraschedular basis, under 38 C.F.R. § 4.16 (b). 

VA's policy is to award TDIU in all cases in which service-connected disabilities preclude gainful employment, regardless of the percentages awarded.  38 C.F.R. § 4.16 (b).  Although the Board does not have the authority to assign an extraschedular TDIU in the first instance, appropriate cases may be referred to the Director of the VA Compensation and Pension Service or Undersecretary for Benefits for extraschedular consideration if it is determined the circumstances present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  See 38 C.F.R. §§ 3.321 (b)(1), 4.16(b).

A VA medical opinion was obtained in February 2016, at which time the examiner opined that based on the Veteran's service-connected hypertension and hypertensive heart disease, it is at least as likely as not that these disabilities would render him unable to secure or follow a substantially gainful occupation.  The examiner explained that the Veteran has had long-term jobs in physically demanding roles, and based on the Veteran's experience and educational level, he likely would find it difficult to obtain work in a less demanding field.

The RO denied the Veteran's TDIU claim because he did not meet the requisite schedular percentages.  Nevertheless, the Veteran's case can be submitted for extraschedular consideration under 38 C.F.R. § 4.16 (b) if the evidence shows that he is unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  Based on the February 2016 VA opinion, the Board finds that the claim should be referred to the Director of the VA Compensation and Pension Service or Under Secretary for Benefits for extraschedular consideration.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The claim should be referred to the Director of the VA Compensation and Pension Service or Under Secretary for Benefits for extraschedular consideration under the provisions of 38 C.F.R. § 4.16 (b).

2.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


